This is an appeal from a judgment of conviction for the crime of rape, rendered against the defendant in the district court of Wagoner county, at the January, 1917, term. A petition in error, with case-made attached, was filed in this court on the 8th day of August, 1917, and the cause was finally submitted at the November, 1918, term.
No counsel for the defendant appeared, and no brief has been filed in his behalf. Rule 9 of this court is as follows:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
Pursuant to said rule, the court has examined the pleadings, instructions, judgment, and sentence, and has carefully considered the same in connection with the grounds of alleged error set forth in the petition.
Failing to find any prejudicial error, the judgment is affirmed, under rule 9, supra.